Bill and answer read, with exhibits, and counsel heard on" both sides: Whereupon ordered, that the honourable judges of the court of common pleas be requested to direct a jury of merchants to be impannelled to ascertain whether John Todd did ship from Bermuda in the year 1781, on board a ship the British Grenadier, captain Cheney, any and what quantity of rum; and whether said John Todd did consign any and what part thereof to defendant, S. Clarke, at Charleston; and that said judges be requested to certify the verdict of said jury in the premises to this court.